                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

     NORDIC INTERACTIVE
     TECHNOLOGIES LLC,

                            Plaintiff,
                                                     Case No.: 6:20-CV-00064
     v.
                                                     JURY TRIAL DEMANDED
     SAMSUNG ELECTRONICS CO., LTD. and
     SAMSUNG ELECTRONICS AMERICA,
     INC.

                            Defendants.

                   PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT

          Pursuant to Rule 7.1(a) of the Federal Rules of Civil Procedure, Plaintiff Nordic Interactive

Technologies LLC provides the following disclosures:

1.        Nordic Interactive Technologies LLC is a Texas based limited liability corporation and has

          no publicly held affiliates.



Dated: January 28, 2020                                 Respectfully submitted,


                                                        /s/ Robert Christopher Bunt
                                                        William Cory Spence
                                                        Jason Wejnert
                                                        Alok Parikh
                                                        SpencePC
                                                        515 N. State St., Suite 1801
                                                        Chicago, Illinois 60654
                                                        312-404-8882
                                                        william.spence@spencepc.com
                                                        jason.wejnert@spencepc.com
                                                        alok.parikh@spencepc.com
    Robert Christopher Bunt
    State Bar No. 00787165
    Charles Ainsworth
    State Bar No. 00783521
    PARKER, BUNT & AINSWORTH, P.C.
    100 E. Ferguson, Suite 418
    Tyler, TX 75702
    903/531-3535
    E-mail: charley@pbatyler.com
    E-mail: rcbunt@pbatyler.com

    ATTORNEYS FOR PLAINTIFF




2
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rules on January 28, 2020.

                                                             /s/ Robert Christopher Bunt
                                                             Robert Christopher Bunt
